Citation Nr: 1044442	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  03-28 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from December 1952 to December 
1956.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).  

The Veteran testified at a video conference hearing before the 
undersigned Veterans Law Judge in April 2005; the hearing 
transcript has been associated with the claims file.  

The Board remanded the case to the RO for further development in 
June 2005, September 2008, and in March 2010.  All development 
has been completed and the case is once again before the Board 
for review.


FINDING OF FACT

The Veteran's bilateral hearing loss is not shown to be 
etiologically related to active service.

CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may it be presumed to have been so incurred 
or aggravated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Such notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition of 
the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In April 2001 and March 2006 letters, VA informed the Veteran of 
the evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence for 
which the Veteran was responsible.  A November 2008 letter 
provided the Veteran with notice of the type of evidence 
necessary to establish a disability rating and effective date.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Fully compliant VCAA notice was not received prior to the initial 
rating decision.  Despite the inadequate timing of this notice, 
the Board finds no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO cured any VCAA notice deficiency by issuing 
updated VCAA notice letters in April 2001, March 2006 and 
November 2008 letters.  The RO readjudicated the case in a 
December 2009 supplemental statement of the case (SSOC).  The 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that a statement of the case (SOC) or SSOC can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if adequate 
VCAA notice is provided prior to the SOC or SSOC.  See Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Id.  There is no indication that any notice 
deficiency reasonably affects the outcome of this case.  

The Veteran's VA and private treatment records, VA examination 
reports, and a Board hearing transcript have been associated with 
the claims file.  The Board notes specifically that VA 
examinations and opinions dated in June 2003, October 2009, March 
2010, and June 2010 have been associated with the claims file.  
38 C.F.R. § 3.159(c)(4) (2010).  When VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  As set forth in greater detail below, the 
Board finds that the March 2010 and June 2010 VA examination and 
opinion are adequate as they are predicated on a review of the 
claims folder and medical records contained therein; contains a 
description of the history of the disability at issue; documents 
and considers the Veteran's lay statements, including identified 
complaints and symptoms in service and thereafter; fully 
addresses pertinent medical evidence of record; and contains an 
adequate discussion of the reasons and bases for the medical 
opinion rendered.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  

The Veteran's service treatment records are not available in this 
case.  The RO requested service treatment records from the 
National Personnel Records Center (NPRC) in July 1999.  An 
October 1999 response shows that the Veteran's service treatment 
records were destroyed in a 1973 fire.  In cases where the 
Veteran's service records are unavailable through no fault of his 
own, there is a "heightened duty" to assist him in the 
development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 
365 (1991); Cuevas v. Principi, 3 Vet. App. 542 (1992).  This 
heightened duty includes the obligation to search for alternate 
medical records.  See Moore v. Derwinski, 1 Vet. App. 401 (1991).  
The Veteran was informed about the unavailability of service 
records and was asked to provide information so that the RO could 
locate any available service records.  The RO also made attempts 
to obtain any other available service treatment records.  A 
September 2005 response from the NPRC shows that a search of the 
records on file for Smokey Hill Air Force Base referred them to 
Shilling Air Force Base.  A search of records on file failed to 
show clinical listings from Shilling Air Force Base prior to 
1957.  The RO also made an attempt to retrieve sick or morning 
reports for the Veteran for periods identified by the Veteran.  
An August 2006 response shows that the allegation had been 
investigated; however the NPRC determined that any such clinical 
records would have been a part of the Veteran's personnel jacket, 
which was fire-related.  The RO made a request that the NPRC 
perform a search for any secondary sources of service treatment 
records.  A March 3008 response shows that a search from July 
1953 to December 1953 of the 802nd Supply Squadron produced no 
sick calls.  They were unable to locate the units at Plattsburg 
Air Force Base.  The Board finds that the RO has made every 
attempt to assist the Veteran in obtaining alternate medical 
records in this case.  There is no indication in the record that 
any additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  VA has provided 
the Veteran with every opportunity to submit evidence and 
arguments in support of his claim, and to respond to VA notices.  
The Veteran and his representative have not made the Board aware 
of any additional evidence that needs to be obtained prior to 
appellate review of the Veteran's claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2010).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).  In addition, certain 
chronic diseases, including sensorinerual hearing loss, may be 
presumed to have been incurred or aggravated during service if 
they become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2010).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Impaired hearing will be considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; or the 
auditory thresholds for at least three of these frequencies are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2010).  

As noted above, service treatment records are not available in 
this case.  

In various lay statements and during the Veteran's April 2005 
videoconference hearing, the Veteran reported that he served in 
the Air Force as a personnel specialist and was assigned to the 
802nd Supply Squadron.  He worked in the orderly room across the 
street from the flight line while stationed at Smoky Hill Air 
Force Base in Kansas.  He reported exposure to noise from jet 
planes on a daily basis.  He reported experiencing ear pain as 
well as hearing problems.  He reported to sick call with these 
complaints and was prescribed analgesics for pain.  He reported 
that he had blockage in the ears lasting approximately three to 
five minutes.  He reported qualifying for weapons while in the 
Air Force without use of hearing protection.  He reported that he 
frequently went on sick call with reports of ringing in the ears; 
ear pain, and pain in the teeth.  The Veteran's wife reported 
noticing the Veteran's hearing loss since even before they were 
married in 1976.  

A lay statement from the Veteran's sister, dated in January 2002, 
shows that she noticed a difference in the Veteran's hearing 
after he returned from service.  The Veteran also reported to her 
that he had severe colds in service, and that his ears were 
especially painful at that time.  


The earliest post-service medical evidence of hearing loss is an 
August 1999 VA audiological examination.  The Veteran reported 
that he was gradually losing all hearing in his left ear.  He 
reported having several episodes of severe colds and flu with 
noticeably decreased hearing while in service.  He reported that 
he went on sick call for these episodes and medication was 
prescribed to clear up his ears.  The Veteran reported that some 
drainage from his ears was possible.  The Veteran also reported 
exposure to hazardous military noise from aircraft which he 
experienced while stationed near squadrons close to the flight 
lines.  He reported that he qualified on rifle ranges during his 
basic training.  The Veteran was noted to be right handed.  He 
denied any occupational noise exposure.  Recreational noise 
exposure included woodworking with a frequency of approximately 
once per month.  

On the authorized audiological evaluation in August 1999, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
40
60
LEFT
75
80
70
60
70

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 0 percent in the left ear.  An 
otoscopic inspection of the ears revealed no apparent occlusion, 
infection, or probable ear canal collapse.  The Veteran's was 
diagnosed with asymmetrical sensorineural hearing loss.  He was 
referred to the Ear Nose and Throat (ENT) clinic.  No opinion was 
provided as to the etiology of the Veteran's hearing loss.  

A November 1999 VA ENT clinic note shows that the Veteran 
presented with a history of hearing loss, which had been ongoing 
since the 1950s.  There was no history of ear surgery, head 
trauma, or ear trauma.  The Veteran was noted to be exposed to 
noise while working in service near a flight line.  A physical 
examination was completed and the Veteran was diagnosed with 
asymmetrical sensorineural hearing loss, to rule out left retro 
cochlear pathology.  A VA treatment report dated in November 1999 
noted that the Veteran reported decreased hearing since 1953.

A June 2003 VA examination shows that the Veteran worked in 
personnel while in service.  He stated that in 1953, while 
stationed in Kansas, his office was located in a building across 
the street from the flight line.  He reported that he went on 
sick call frequently due to loss of hearing.  He stated that it 
had gotten progressively worse.  He also reported that he had 
frequent colds in service and felt that his hearing got worse 
with each cold.  The Veteran had worn hearing aids since November 
2000.  The Veteran's medical records were reviewed.  

On the authorized audiological evaluation in June 2003, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
55
65
70
LEFT
90
95
95
85
90

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 0 percent in the left ear.  The 
Veteran was diagnosed with sensorineural hearing loss.  The VA 
examiner stated, based on the Veteran's report of having been 
exposed only to military jet noise while stationed in a building 
across the street from the flight line, he found that it was less 
likely that the Veteran's hearing loss was related to military 
noise exposure.  This opinion was provided on the basis that 
service treatment records were not available to ascertain the 
exact hearing capability of the Veteran while in service.  

In an October 2009 addendum provided by the June 2003 VA 
examiner, he stated that the claims file was reviewed.  He stated 
without regard to the Veteran's employment or military history, 
there is no possible way to provide an opinion in this case 
relative to the relationship between current hearing loss and 
pervious military noise exposure without resorting to mere 
speculation. 

A June 2005 letter from Dr. D.M. shows that the Veteran was seen 
for a question of hearing loss.  His audiogram noted an unequal 
nerve hearing loss.  Nerve hearing loss was usually secondary to 
acoustic trauma.  Dr. D.M. stated, with the Veteran's history of 
prior intense sound exposure in service, this could be the 
etiology of the nerve loss.  Any intense sound exposure could be 
the total or partial cause of his hearing loss.  

A June 2005 clinical note shows from Dr. D.M. shows that the 
Veteran reported that hearing loss started around 1952 while he 
was in service.  He reported working around loud noises from jet 
engines.  Per the Veteran's report, he did not complain of 
hearing loss in service.  He started to complain of hearing loss 
in 1999.  An examination was completed and the Veteran was 
diagnosed with sensorineural hearing loss.  

On a June 2005 audiological evaluation completed by Dr. D.M., 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
55
65
75
LEFT
95
100
90
85
85

An additional VA examination was completed in March 2010.  The 
Veteran reported that he was exposed to noise from military 
aircraft on a flight line across the street from his office.  
Occupational noise included some work on the family farm with 
tractors and semi-trucks until the fall of 1958 when he worked as 
an orderly for VA until 1965.  The Veteran then worked as an IRS 
agent.  The Veteran also had recreational noise exposure from 
target shooting prior to and after service.  The Veteran was a 
right hand shooter and used a shotgun.  Recreational noise also 
included motorcycles.

On the authorized audiological evaluation in March 2010, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
50
65
75
LEFT
95+
105+
105
105+
105+

Speech audiometry revealed speech recognition ability of 50 
percent in the right ear.  Speech audiometry was not provided for 
the left ear.  A physical examination of the ears was completed 
and the Veteran was diagnosed with asymmetrical sensorineural 
loss, worse in the left ear with no functional speech recognition 
in the left ear.  The VA audiologist did not provide an opinion 
at that time because the claims file was not yet available for 
review. 

A June 2010 addendum shows that the claims file had been made 
available and was reviewed thoroughly.  The VA examiner noted 
that she had been informed that the opinion could be made based 
on lay evidence as well as medical evidence, and that the Board 
had determined that it was plausible that the Veteran was exposed 
to nose from the flight line while in service.  Although service 
treatment records were destroyed by fire, the VA examiner noted 
that the Veteran reported that he complained of pain in his teeth 
into his jaw radiating up to his left ear, and hearing loss in 
the left ear when he reported to sick call in service.  The 
Veteran also testified that he experienced blockages of the ears 
that lasted three to five minutes.  The examiner noted further, 
that even if sick call reports detailing the Veteran's complaints 
were located, the types of complaints of pain and related hearing 
loss would not definitively identify current hearing loss as 
being related to the complaints.  Lay statements from the 
Veteran's sister and his wife were also noted by the VA examiner, 
as was Dr. D.M.'s June 2005 medical opinion.  The VA examiner 
found, however, that Dr. D.M.'s statement did not identify the 
Veteran's current asymmetric sensorineural hearing loss as being 
plausibly related to the type of noise experienced by this 
Veteran.  In that regard, the VA examiner stated that while 
acoustic trauma may be associated with an asymmetric hearing 
loss, she indicated that this would be unlikely in the Veteran's 
situation where there was no consistently increased exposure of 
the left ear as compared to the right ear while acting as a 
personnel specialist in the orderly room across the street from 
the flight line.  Based on the configuration of the Veteran's 
current hearing loss, and the Veteran's report of the type of 
noise and the environment in which he was exposed to that noise 
while in the military, the VA examiner opined that it was less 
likely than not that his hearing loss was directly related to 
military service.  

VA and private audiological evaluations clearly show that the 
Veteran has current bilateral hearing loss within the meaning of 
38 C.F.R. § 3.385.  The earliest medical evidence of a current 
hearing loss disability was in November 1999.  This was notably, 
43 years after the Veteran's separation from service.  The 
Veteran's hearing loss is not shown to have been manifest to a 
compensable degree within one year of his December 1956 
separation from service.  The current issue is whether the 
Veteran's hearing loss was incurred in service, or whether it is 
etiologically related to noise exposure in service. 

In that regard, the Veteran has provided lay statements and 
testimony indicating both noise exposure from being stationed 
near a flight line in service, and in regard to noticing ear pain 
and hearing difficulties in service and thereafter.  The Veteran 
is certainly capable of providing such lay observations.  See 
Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994) (lay evidence is 
competent to establish features or symptoms of injury or 
illness).  As the Veteran was stationed at various Air Force 
bases in service, the Board finds that the Veteran's testimony as 
to noise exposure from being stationed near a flight line in 
service is credible.  The Board finds that the Veteran's reports 
of going to sick call for frequent colds and ear pain, ringing in 
the ears, and pain in the teeth in service appear to be credible.  
The Veteran as a layperson, however, is not competent to say his 
currently diagnosed hearing loss is related to his noise 
exposure, ear pain, or perceived hearing loss in service.

In this regard, medical evidence is generally required to 
establish a medical diagnosis or to address questions of medical 
causation; lay assertions do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  See, e.g., Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).

Thus, while the Veteran can state that he has noticed hearing 
loss in service, which had gotten progressively worse, his 
statements alone are insufficient to establish that he has a 
current diagnosis of hearing loss related to his military service 
or to those complaints.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and experience 
of a trained physician.  Further, while the Veteran can state 
that during his military service, he was exposed to noise from 
aircraft flight lines, as he is not a medical professional, his 
statements and testimony in this regard are not considered 
competent evidence to establish that he has a current diagnosis 
of hearing loss which is related to military service.  38 C.F.R. 
§ 3.159(a)(2); See also Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007), Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).

According to the United States Court of Appeals for Veterans 
Claims (Court or CAVC), "the probative value of medical opinion 
evidence is based on the medical expert's personal examination of 
the patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches."  
Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility 
and weight to be attached to these opinions is within the 
province of the Board. Id.  

The Veteran has stated in several statements, and has made 
several reports in VA examinations and in a private evaluation 
that his hearing loss had its onset in service, dating it back in 
1952 or 1953.  However, as discussed above, the Board finds that 
the Veteran does have the medical expertise to make such a 
determination, and thus his statements cannot be consider as 
competent medical evidence in this regard.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Barr v. Nicholson, 21 
Vet. App. 303, 310 (2007), Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  The Board notes further that the Veteran may not provide 
competent and credible evidence linking a current hearing loss to 
any continuous complaints of ear problems since service.  The 
Board has, thus, afforded little probative value to the Veteran's 
statements as they pertain to causation.  

The Board also finds that opinions provided by a June 2003 VA 
examiner at the time of examination and in an October 2009 
addendum are of little probative value in this case, as the VA 
examiner had indicated that there was no possible way to provide 
an opinion in this case relative to the relationship between 
current hearing loss and pervious military noise exposure without 
resorting to mere speculation. 

Similarly, a June 2005 private opinion from Dr. D.M., indicating 
that the Veteran's history of prior intense sound exposure in 
service, "could be the etiology of the nerve loss," and "any 
intense sound exposure could be the total or partial cause of his 
hearing loss," is speculative in nature.  Although the Board 
finds that Dr. D.M.'s opinion generally lends support the 
Veteran's claim, the Board notes that VA regulation provides that 
service connection may not be based on a resort to speculation or 
even remote possibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 
5 Vet. App. 30, 33 (1993); Warren v. Brown, 6 Vet. App. 4, 6 
(1993) (a doctor's statement framed in terms such as "could have 
been" is not probative.); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may not" be 
related, is too speculative to establish the presence of the 
claimed disorder or any such relationship).  Accordingly, this 
opinion on its own is insufficient evidence of a nexus or 
relationship between a current hearing loss and the Veteran's in-
service noise exposure. 

In this case, the Board finds that the March 2010 and June 2010 
VA examination and opinions provide the most probative evidence 
of record with respect to etiology of the Veteran's current 
hearing loss.  The medical evidence reviewed and discussed by the 
examiner was factually accurate.  The Veteran's lay statements 
regarding noise exposure in service and reports of going on sick 
call in service were considered by the VA examiner.  The other 
lay evidence of record was also considered.  A June 2005 private 
opinion from Dr. D.M. was also considered and discussed by the VA 
examiner.  Based on all the evidence and on her expertise, the 
examiner provided a fully articulated opinion and provided sound 
reasoning for her conclusion.  She found that it was less likely 
than not that the Veteran's hearing loss was related to his 
military service.  She reasoned that while acoustic trauma may be 
associated with an asymmetric hearing loss, this was unlikely in 
the Veteran's particular situation based on the configuration of 
the Veteran's hearing loss and the type of noise and the 
environment in which the Veteran was exposed to noise while in 
service, noting that there was no consistently increased exposure 
of the left ear as compared to the right ear while working across 
the street from the flight line.  In the present case, the Board 
finds that the most probative medical evidence of record does not 
establish that the Veteran's currently diagnosed hearing loss was 
incurred in service.  In light of the foregoing, the Board finds 
that service connection for hearing loss is not warranted. 

C. Conclusion

Although the Veteran does have current a diagnosis of bilateral 
hearing loss, medical evidence of record does not show that this 
disability was incurred or aggravated in service.  Sensorineural 
hearing loss did not manifest within a year following the 
Veteran's separation from service, and the most probative medical 
evidence of record does not establish a nexus between the 
Veteran's current hearing loss and service.  Therefore, the Board 
concludes the preponderance of the evidence is against finding 
that the Veteran has bilateral hearing loss etiologically related 
to active service.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
benefit of the doubt, but there is not such a state of equipoise 
of positive and negative evidence to otherwise grant the 
Veteran's claim.




ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


